COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


KEVIN MICHAEL COLBURN
                                                                 MEMORANDUM OPINION *
v.     Record No. 1269-10-4                                           PER CURIAM
                                                                    OCTOBER 12, 2010
E. C. ERNST, INC. AND
 HARTFORD INSURANCE COMPANY
 OF THE MIDWEST


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Julie H. Heiden; M. Thomas McWeeny; Koonz, McKenney,
                 Johnson, DePaolis & Lightfoot, L.L.P., on brief), for appellant.

                 (Francis H. Foley; Law Office of Jonathan P. Jester, on brief), for
                 appellees.


       Kevin Michael Colburn appeals a decision of the Workers’ Compensation Commission

finding he failed to adequately market his residual work capacity. We have reviewed the record

and the commission’s opinion and find this appeal is without merit. Accordingly, we affirm for

the reasons stated by the commission in its final opinion. See Colburn v. E C Ernst, Inc., VWC

File No. 236-46-16 (May 27, 2010). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.